Quillian, Judge.
1. While the evidence was in sharp conflict it was sufficient to support the verdict, and the general grounds of the motion for a new trial are without merit.
2. The only special ground of the amended motion for a new trial assigns error on the exclusion of certain evidence. While counsel did set forth the excluded evidence in his brief, the special ground fails to set forth the evidence referred to either literally, in substance, or by reference to the page number in the record, where such evidence is located as is permitted by Code (Ann.) § 6-901. A special ground of a motion for new trial must be complete and understandable within itself. Where exception is taken to the ruling out of certain evidence, the special ground must either contain or specify the evidence excluded so as to enable this court to determine whether such exclusion was harmful to the movant. Garvin v. State, 76 Ga. App. 684 (2) (47 S. E. 2d 192); Sims v. Sims, 131 Ga. 262 (2) (62 S. E. 192). The special ground having failed to specify the evidence either literally, in substance, or as allowed by Code (Ann.) § 6-901, it is too incomplete to be considered by this court.

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.